DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sleeve retainer ring 65 in Par. [0022].  
The drawings are objected to because the lead line for fluid 80 in Par. [0022] is pointing to the incorrect element.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous and confusing and is rendered indefinite.  In line 10 of claim 1, Applicant introduces a “flow barrier”. However, Examiner cannot reasonably determine if the flow barrier is the flapper element 60 or the annular sleeve 64. Neither the specification nor the drawing describes a flow barrier.  Furthermore, claim 2 teaches the use of a pressure activated valve and later states in claim 7 the pressure activated valve is a flapper valve.  Claim 6 discloses a sleeve. Neither the flapper valve nor the sleeve is referenced back to the flow barrier.  The flow barrier, pressure actuated valve and sleeve are all different elements based on the claim language. In conclusion, examiner does not know what element is considered the flow barrier which causes this claim to be indefinite.
Claim 1 is ambiguous and confusing and is rendered indefinite. In line 13 of claim 1, Applicant uses the word “spacing initiation”.  This term is unclear and the examiner cannot reasonable determine what is meant by this term. Additionally, term is not defined in the specification. Merriam-Webster defines the distance between any two objects in a usually regularly arranged series.
Claim 3 is ambiguous and confusing and is rendered indefinite. In line 1 of claim 3, Applicant uses the word “spacing”.  This term is unclear and the examiner cannot reasonable determine what is meant by this term. Additionally, term is not defined in the specification. Merriam-Webster defines the distance between any two objects in a usually regularly arranged series.
Claim 8 is ambiguous and confusing and is rendered indefinite. The phrase “at least as great” in line 12 is unclear to the meaning of this phrase.  Examiner cannot reasonable determine what is meant by “as great as a time”. 
Claim 13 is ambiguous and confusing and is rendered indefinite. The phrase “at least as great” in lines 6-7 is unclear to the meaning of this phrase.  Examiner cannot reasonable determine what is meant by “as great as a time”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Themig et al  PG Pub. 2015/0337624 (Themig).
Regarding claim 1, Themig discloses a method of cementing a wellbore comprising: providing communication between an annulus disposed between a casing string and walls of the wellbore and inside of the casing string through a reverse stage cementing sub (210) that is at a depth adjacent an upper end of a column of set cement formed in the annulus from a previous cementing operation (Par.[0049]); ensuring the annulus is free of fluids originating from a (Par.[0050]); introducing a cement slurry into the annulus (Par.[0049-0050]; Fig. 2); putting a flow barrier (224) into a closed configuration to block communication between the annulus and casing string through the reverse stage cementing sub  (Par.[0056-0058]; Fig. 2D); maintaining the flow barrier in the closed configuration  (Par.[0058]); and spacing initiation of the step of maintaining the flow barrier after initiating the step of putting the flow barrier into the closed configuration (Par.[0057-0058]).
Regarding claim 2, Themig disclose the step of providing communication between the annulus and the casing string comprises opening a pressure actuated valve disposed in a sidewall of the reverse stage cementing sub by pressurizing the annulus. (Par.[0054]; Fig. 2C)
Allowable Subject Matter
Claims 8-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676